                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                            101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                         (410) 962-7780
                                                                                     Fax (410) 962-1812


                                                    April 18, 2019

   LETTER TO COUNSEL

          RE:      Trena Y. v. Commissioner, Social Security Administration;
                   Civil No. SAG-18-938

   Dear Counsel:

          On April 2, 2018, Plaintiff Trena Y. petitioned this Court to review the Social Security
   Administration’s (“SSA’s”) final decision to deny her claim for Disability Insurance Benefits.
   ECF 1. I have considered the parties’ cross-motions for summary judgment, and Plaintiff’s reply.
   ECF 17, 20, 21. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court
   must uphold the decision of the SSA if it is supported by substantial evidence and if the SSA
   employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d
   585, 589 (4th Cir. 1996). Under that standard, I will deny both motions, reverse the judgment of
   the SSA, and remand the case to the SSA for further analysis pursuant to sentence four of 42 U.S.C.
   § 405(g). This letter explains my rationale.

           Plaintiff filed her claim for benefits on November 12, 2013, alleging an onset date of July
   5, 2010. Tr. 189-95. Her claim was denied initially and on reconsideration. Tr. 108-11, 118-19.
   A hearing was held on May 14, 2015, before an Administrative Law Judge (“ALJ”). Tr. 42-69.
   Following the hearing, the ALJ determined that Plaintiff was not disabled within the meaning of
   the Social Security Act during the relevant time frame. Tr. 20-41. The Appeals Council declined
   review. Tr. 1-5. Plaintiff then appealed the decision to this Court, and the case was remanded for
   further consideration. Tr. 875-81. An ALJ held a second hearing on November 29, 2017. Tr.
   803-34. On December 11, 2017, the ALJ issued an opinion again denying benefits. Tr. 777-802.
   The ALJ’s 2017 decision is the final, reviewable decision of the SSA. See 20 C.F.R. § 404.984
   (ALJ’s decision after Federal court remand is final decision unless Appeals Council assumes
   jurisdiction).

           The ALJ found that Plaintiff suffered from the severe impairments of “anxiety disorder;
   affective disorder; attention deficit hyperactivity disorder; Raynaud’s syndrome; cervical,
   thoracic, and lumbar spine degenerative disc disease.” Tr. 782. Despite these impairments, the
   ALJ determined that Plaintiff retained the residual functional capacity (“RFC”) to:

          perform sedentary work as defined in 20 CFR 404.1567(a) with lifting-carrying up
          to 10 pounds, standing-walking for 2 hours and sitting 6 hours in an 8-hour
          workday; only occasional climbing ramps-stairs, balancing, stooping, kneeling,
          crouching, crawling; no climbing ladders-ropes-scaffolds; only occasional
          exposure to       cold   extremes or respiratory irritants            (such as
Trena Y. v. Commissioner, Social Security Administration
Civil No. SAG-18-938
April 18, 2019
Page 2

       fumes/odors/dust/gases/poorly ventilated areas); limited to simple, routine tasks, in
       entry level unskilled work; with routine, customary breaks after about 2-hour
       periods of work; in a low stress job (defined as involving only occasional
       independent decision making and occasional changes in the work setting); requiring
       only occasional interaction with the public, co-workers, and supervisors; all
       interactions with others should be brief and superficial.

Tr. 785-86. After considering the testimony of a vocational expert (“VE”), the ALJ determined
that Plaintiff could not perform her past relevant work, but could perform other jobs existing in
the national economy. Tr. 792-93. Therefore, the ALJ concluded that Plaintiff was not disabled.
Tr. 793.

        On appeal, Plaintiff contends that the ALJ’s RFC assessment runs afoul of the Fourth
Circuit’s decision in Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015). I agree that the ALJ’s
analysis did not comply with Mascio, and I therefore grant remand under sentence four. In
remanding for further explanation, I express no opinion as to whether the ALJ’s ultimate
conclusion that Plaintiff is not entitled to benefits is correct.

         In Mascio, the United States Court of Appeals for the Fourth Circuit determined that
remand was appropriate for three distinct reasons, including, as pertinent to this case, the
inadequacy of the ALJ’s evaluation of “moderate difficulties” in concentration, persistence, or
pace. 780 F.3d at 637-38. At step three of the sequential evaluation, the SSA determines whether
a claimant’s impairments meet or medically equal any of the impairments listed in 20 C.F.R. Part
404, Subpart P, Appendix 1 (2017). Listings 12.00 et seq. pertain to mental impairments. 20
C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00 (2017). The relevant listings therein consist of: (1)
“paragraph A criteria,” which consist of a set of medical findings; (2) “paragraph B criteria,” which
consist of a set of impairment-related functional limitations; and (3) “paragraph C criteria,” which
relate to “serious and persistent” disorders lasting at least two years with a history of ongoing
medical treatment and marginal adjustment. Id. §§ 12.00(A), (G). A claimant’s impairments meet
the listings relevant to this case by satisfying either the paragraph A and paragraph B criteria, or,
under certain listings, the paragraph A and paragraph C criteria. Id. § 12.00(A).

         Paragraph B consists of four broad functional areas including: (1) understanding,
remembering, or applying information; (2) interacting with others; (3) concentrating, persisting,
or maintaining pace, and (4) adapting or managing oneself. Id. § 12.00(A)(2)(b). The functional
area of concentration, persistence, or pace “refers to the abilit[y] to focus attention on work
activities and stay on task at a sustained rate.” Id. § 12.00(E)(3).

       The SSA employs the “special technique” to rate a claimant’s degree of limitation in each
functional area, based on the extent to which the claimant’s impairment “interferes with [the
claimant’s] ability to function independently, appropriately, effectively, and on a sustained basis.”
20 C.F.R. §§ 404.1520a(b), (c)(2) (2017). The SSA uses a five-point scale to rate a claimant’s
degree of limitation in the four areas: none, mild, moderate, marked, or extreme. Id. §
404.1520a(c)(4). A moderate limitation signifies that the claimant has only a fair ability to
Trena Y. v. Commissioner, Social Security Administration
Civil No. SAG-18-938
April 18, 2019
Page 3

function in the relevant area of mental functioning. 20 C.F.R. Pt. 404, Subpt. P, App. 1 §
12.00(F)(2)(c) (2017).

         The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the VE—
and the corresponding RFC assessment—did not include any mental limitations other than
unskilled work, despite the fact that, at step three of the sequential evaluation, the ALJ determined
that the claimant had moderate difficulties in maintaining concentration, persistence, or pace. 780
F.3d at 637-38. The Fourth Circuit specifically held that it “agree[s] with other circuits that an
ALJ does not account for a claimant’s limitations in concentration, persistence, and pace by
restricting the hypothetical question to simple, routine tasks or unskilled work.” Id. at 638 (quoting
Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal quotation marks
omitted). In so holding, the Fourth Circuit emphasized the distinction between the ability to
perform simple tasks and the ability to stay on task, stating that “[o]nly the latter limitation would
account for a claimant’s limitation in concentration, persistence, or pace.” Id. Although the Fourth
Circuit noted that the ALJ’s error might have been cured by an explanation as to why the claimant’s
moderate difficulties in concentration, persistence, or pace did not translate into a limitation in the
claimant’s RFC, it held that absent such an explanation, remand was necessary. Id.

       At step three in the instant case, the ALJ found that Plaintiff had moderate limitations
maintaining concentration, persistence, or pace. Tr. 785. The entirety of the ALJ’s analysis stated:

        With regard to concentrating, persisting, or maintaining pace, the claimant had a
        moderate limitation. The claimant reported problems with completing tasks,
        concentration, and following instructions, but she was able to drive a car and go out
        alone.

Id. (internal citations omitted).

        In the remainder of the ALJ’s RFC assessment, he acknowledges that several physicians
had noted Plaintiff’s specific issues with persistence. See Tr. 788 (“Her ability to maintain
persistence was described as being negatively affected by chronic pain and weakness, and Dr.
Hershberger thought her anxiety and depression would cause her distress in regard to persistence.
Dr. Hershberger also opined that the claimant’s physical concerns accompanied by depression and
panic attacks would likely cause her difficulty with persisting with adaptive functioning.”); Tr.
790-91 (noting that Dr. Callis had found either extreme or marked limitations in concentration,
persistence, or pace); Tr. 791 (stating that earlier Stage agency experts had “determined that the
claimant might have difficulties with persistence”). Despite these findings, the ALJ’s analysis
does not discuss Plaintiff’s ability to persist at work-related tasks over an 8-hour workday. The
only RFC provision specifically targeted toward persistence is the requirement of “routine,
customary breaks after about 2-hour periods of work.” Tr. 785-86. As noted by the ALJ, those
standard breaks are encompassed within a normal workday, and are not specific limitations
designed to address Plaintiff’s particular persistence issues. See SSR 96-9p, 1996 WL 374185
(S.S.A. July 2, 1996) (describing a normal workday as including a morning break, lunch period,
and afternoon break at approximately two-hour intervals, and noting that the occupational base is
Trena Y. v. Commissioner, Social Security Administration
Civil No. SAG-18-938
April 18, 2019
Page 4

not eroded by those regular breaks). While the Commissioner contends that other RFC limitations
such as changes in the work setting and interaction with co-workers can address concentration,
persistence or pace, ECF 20-1, the ALJ did not claim those provisions were meant to address
Plaintiff’s persistence issues. To the extent that Plaintiff’s persistence problems stemmed from
her chronic pain, anxiety, and depression, as the doctors suggested, limited social interaction and
workplace changes would have little to no effect.

        Ultimately, then, the ALJ did not provide any express analysis of Plaintiff’s ability to
persist at work tasks for this Court to review on appeal. The cursory nature of the ALJ’s rationale
for the “moderate limitation” does not permit me to understand the ALJ’s reasoning, or to ascertain
why the ALJ believed normal workday breaks sufficient to address Plaintiff’s problems with
persistence. In light of these inadequacies, I must remand the case to the SSA for further analysis
consistent with the Fourth Circuit’s mandate in Mascio.

       Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order will issue.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
